 ROADWAY EXPRESS
 327 NLRB No. 10 
25Roadway Express, Inc. 
and
 Darren King. 
Case 26Œ
CAŒ18328 
October 30, 1998 
DECISION AND ORDER 
BY MEMBERS 
FOX, LIEBMAN, AND BRAME On July 24, 1998,
 Administrative Law Judge William 
N. Cates issued the attached bench decision.  The Gen-

eral Counsel filed exceptions and a supporting brief and 
the Respondent filed an answering brief.  
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings, and conclusions and 
to adopt the recommended Order.
1 We agree with the judge th
at the General Counsel has 
not established that the Respondent™s discharge of King 
was inconsistent with its treatment of employee Wayne 

Parimore, a union steward wh
o was not terminated al-
though he was allegedly absent from work while on ﬁha-
bitually absent status.ﬂ The only evidence in the record 

concerning Parimore™s alleged absences are attendance 
documents submitted by the Respondent, which purport 
to show that Parimore was absent from work on certain 

dates.
2 In some cases, the record
s do not indicate that the 
absence in question was excused. 
However, the Respondent™s terminal manager, Chuck 
Downing, testified without contradiction that the Re-
spondent™s records do not reflect in all cases whether an 
absence is excused or unexcu
sed. Consistent with this 
testimony, the General Counsel conceded at the hearing 
that the records alone were insufficient to establish that 
an absence was unexcused and that ﬁfurther explanation 
would be needed before you could place any real reliance 
onﬂ the records. Because no 
witness testified concerning 
the circumstances of Parimore™s absences, we find that 
the General Counsel has failed to prove that those ab-
sences were unexcused.  Accordingly, we find no merit 

to the General Counsel™s contention that King was 
treated less favorably than Parimore.
3                                                           
 1 There are no exceptions to the judge™s finding that the General 
Counsel established a prima facie case that the Respondent discharged 

employee Darren King because of 
his union or protected activities. 
2 Parimore was not called as a witness in this case. King™s testimony 
that he had not seen Parimore at wo
rk on certain days does not establish 
that Parimore was absent on those da
tes, as the General Counsel failed 
to establish that King necessarily would have known who was present 
at work and who was not. A fortiori, King™s testimony fails to establish 

whether any absences on Parimo
re™s part were unexcused.  
3 As the judge noted, Parimore was the union steward for the Re-
spondent™s Memphis terminal and thus
, like King, engaged in protected 
and union activities. Under these ci
rcumstances, we agree with the 
judge that, even if the General Couns
el had established disparate treat-
ment with respect to Parimore, it 
would have diminished weight as 
evidence that King was discharged for engaging in protected activities. ORDER The complaint is dismissed.  
 Jack L.Berger, Esq., 
for the General Counsel. 
Parke S. Morris, Esq. 
and Ross B. Clarke II, Esq., 
for the Re-
spondent. BENCH DECISION STATEMENT OF THE 
CASE WILLIAM N. C
ATES
, Administrative Law Judge. I heard this 
case in trial proceedings conduc
ted in Memphis,
 Tennessee, on 
July 1, 1998. At the conclusion of trial proceedings, and after 
oral argument by Government 
counsel and company counsel, I 
issued a Bench Decision pursuant to Section 102.35 (a)(10) of 

the National Labor Relations Bo
ard™s Rules and Regulations, 
setting forth findings of fact an
d conclusions of law, including 
my ultimate conclusion that the complaint lacked merit and 
should be dismissed. 
For the reasons (including credibility determinations) stated 
by me on the record at the close of the trial, I found Roadway 
Express, inc. (the Company) di
d not violate the National Labor 
Relations Act (the Act) when 
on or about May 23, 1997, it 
terminated its employee Darren King. Accordingly, I dismissed 
the complaint. 
I certify the accuracy of the portion of the transcript, as cor-
rected,
1 pages 180 to 193, containing my decision, and I attach 
a copy of that portion of the transcript, as corrected, as an ﬁAp-
pendix.™™ Exceptions may now be filed in accordance with Section 
102.46 of the Board™s Rules and Regulations, but if they are not 
timely or properly file
d, Section 102.48 provides that my Bench 
Decision shall automatically become the Board™s decision and 
order. CONCLUSIONS OF 
LAW The Company is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act, and has not 

violated the Act in any manner alleged in the complaint. 
On these conclusions of law, and on the entire record, I issue 
the following reccommended
2 ORDER The complaint is dismissed. 
APPENDIX 
DECISION 180 . . . . . First, let me state that it has been a pleasure to be in Mem-
phis, Tennessee.  I always en
joy coming here.  Its a wonderful 
place not only for the fine acco
mmodations and food but I have 
                                                          
 1 I have corrected the transcript by making physical inserts, cross-
outs, and other obvious devices to 
conform to my intended words, 
without regard to what I may have ac
tually said in the passages in ques-
tion. [Transcript corrections have actually been made.] 
2 If no exceptions are filed as provided by Sec. 102.46 of the Board's 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 26always had the good fortune of working with fine Counsel in 
the Memphis area and that has be
en the case here.  All Counsel 
are a credit to the position or positi
ons they have taken in this 
case.  Each of you came in here
 knowing what you wished to 
present and presented it and if you will reflect back over the 
trial I asked few if any questions
 in this proceeding and thats a 
credit to Counsel when you can develop the record completely 
and fully without the input of the Judge.  I thank you. 
I find that the charge in this proceeding was filed on October 
21, 1997 and thereafter timely served on the Company.  I find 
that the Company is a Corporation with an office and place of 
business in Memphis, Tennessee where it is engaged in the 
transportation of freight in Interstate commerce.   
During a twelve month period 
ending February 28, 1998 the 
Company in conducting its business operations derived gross 
revenues in excess of $50,000.00 for the transportation of 
freight from the State of Tenne
ssee directly to points outside 
the State of Tennessee; and 
During that same time frame it performed services valued  
181 in excess of $50,000.00 in states 
other than the State of Tennes-
see.  Based on that admitted information I find that the Com-
pany herein is an Employer engaged in commerce within the 

meaning of Section 2(2), (6),
 and (7) of the Act.   
I find that the Highway and Local Motor Freight Employees 
Local Union No. 667 affiliated w
ith the International Brother-
hood of Teamsters, AFLŒCIO is a 
labor organization within the 
meaning of Section 2(5) of the Act. 
I find that Chuck Downing, Ricky Render, Jerry Everson, 
and Darrell Washington at all times applicable herein were 
supervisors and agents of the 
Company within the meaning of 
Section 2(11) and 2(13) of the Act.   
It is at this point we come to the Complaint allegation with 
respect to the discharge of Darr
ell King alleged to have taken 
place on or about May 23, 1997.  Let me state that the teachings 
of Wright Line
, 251 NLRB 1083 [1980] must govern my analy-
sis of this case.   
Under Wright Line
 it is the General Counsels threshold bur-
den to make a prima facia showing sufficient to support the 
inference that protected conduct was a ﬁmotivating factorﬂ in 
the Employers decision.   
Accordingly, lacking such a prima facia showing the Com-
plaint can be dismissed on that ba
sis alone.  Likewise, it is only 
when such a showing can be found in the credible  
182 record that it may become necessary to the ultimate decision to 
determine whether the Employer
 has nevertheless made out a 
defense under 
Wright Line
.  That is to determine whether the 
Employer has nevertheless ﬁdemons
trated that the same action 
would have taken place even in the absence of the protected 
conductﬂ. The prosecution must establish the existence of four factual 
elements to satisfy its threshold burden under 
Wright Line
, namely:   The prosecution must show Union or protected activ-
ity, knowledge, animus, 
and adverse action.   
Stated differently the General Counsel has the burden of 
proving that protected activity wa
s at least a motivating factor 
in the Employers adverse empl
oyment decision.  Having done 
so the burden shifts to the Employer to show that lawful rea-
sons necessarily would have
 caused that decision. 
The Wright Line
 burden of proof imposed upon the General 
Counsel may be sustained with evidence short of direct evi-
dence of motivation.  For example, inferential evidence arising 
from a variety of circumstances such as Union animus, timing, 
pretext.   
Furthermore, it may be found that where the Employers prof-
fered non-discriminatory motivati
onal explanation is false even 
in the absence of direct evidence of motivation the trier of fact 
may infer unlawful motivation.   
Motivation of Union animus may also be inferred from the  
183 record as a whole where an Employers proffered explanation is 
implausible or a combination of factors circumstantially sup-
port such an inference.  Direct 
evidence of Union animus is not 
required to support such an infere
nce.  That is the applicable 
law that I will be applying 
in deciding this case.   
First, a look at the facts.  It appears that Mr. King com-
menced his employment with the Company herein in August of 
1991 and he started out as either a casual or a temporary em-
ployee. 
He was hired as a permanent dock worker on or about April 
27, 1992.  Now in that five or 
six years, depending on whether 
you count the casual and temporary time with the Company Mr. 

King, by his own estimate, file
d approximately forty, maybe 
fifty grievances. 
That would roughly amount to 
approximately eight to ten 
grievances per year on an average.   
Mr. King in his employment years with the Company was 
discharged once in 1992, twice in 1994, once in 1995, and 
twice in 1996.  Mr. King has had a somewhat turbulent rela-
tionship with the Company.  However, he was returned to or 
continued his employment status 
after each of the above refer-
enced six separations from the Company. 
I specifically precluded the Parties from litigating the merits 
of the prior discharges and/or what, if any, compromises or 
settlements were brought about between the Company, Mr. 
184 King, and the Union to resolve any of those situations.  Simply 
stated they were not pertinent to this proceeding other than as a 
historical background to the case. 
It is not disputed that the ap
plicable collective bargaining 
agreement provides for an employee being placed in a habitu-
ally absent status.  That may 
be found at Article 46 of the col-
lective bargaining agreement and starting perhaps on Page 160 
and following. The policy regarding habitually absent status requires an 
employee to complete five forty hour work weeks in an eight 

week period.  A failure on an em
ployees part to complete that 
attendance requirement, and afte
r proper notification, the em-
ployee may be terminated if there are continued absences. 
The applicable eight weeks in 
consideration herein run ap-
proximately from the week ending March 29, 1997 until ap-
proximately the week ending May 17, 1997.  The two critical 
weeks therein it appears are the weeks ending April 19, 1997 
and the week ending May 24, 1997.   
Did the General Counsel establis
h a prima facia case with re-
spect to the discharge of Mr. KingŠwhen I apply the rationale 
and analysis outlined in 
Wright Line
.  An examination of the 
elements persuades me he did. 
 The first element of Union or 
protected activity I dont think its 
disputed by anyone that he 
had the grievance filing activities.   
 ROADWAY EXPXRESS
 27185 Was the Company aware of his forty or so grievances.  Yes, 
it is clearly demonstrated by the Companys participation in the 
grievance machinery that they were aware of his Union activi-
ties.  Did they take adverse action 
against him.  Yes, they did.  
They put him on habitual absen
ce status and then notified him 
he was being terminated subjec
t to or pending committee deci-
sion. This action was conveyed in writ
ing I think on May 27th.  Ill 
come to that in a minute.   
Has the General Counsel demonstrated any evidence of ani-
mus sufficient to establish at least a prima facia case here.  Yes, 

I think he has on the record as a whole.  An individual filing 
this number of grievances and having been discharged and his 
employment continuing for six se
parate discharges one could 
draw an inference that the Company might have some degree of 
animus against this individuals continued filing of grievances. I 
find that the General Counsel ha
s established a prima facia and 
now I must look to see if the Company has demonstrated it 
would have taken the same action 
for lawful reasons that would 
have necessarily caused the same result.   
I shall look at the facts surrounding that in chronological or-
der.  First, an examination of 
the Ft. Lauderdale, Florida griev-
ance hearings and Mr. Kings effo
rts to get there.  Was Mr. King 
timely notified of the meetings in  
186 Florida.  The answer to that is very conclusively yes.   
He was notified by the Union and that notification was re-
ceived on April 11, 1997.  That is
 reflected I think in General 
Counsel 3 or at least implicit in
 General Counsel 3. The letter 
that gave Mr. King his notice which he received on April 11 
states that the matter pertaining 
to his and other grievances will 
come to be heard on April 16, 17, and/or 18, 1997 and a loca-
tion was provided in Ft. Lauderdal
e, Florida and he was invited 
to attend if he wished to
 at his own expense.   
That notification took place on Friday, April 11th.  Im per-
suaded the evidence demonstrates that Mr. King perhaps 
worked on Sunday, April 13th, and was not scheduled to work 
on Monday, April 14, and Tuesday, April 15, 1997.   
April 16, 1997 Mr. King reported for work and after about 
2.43 hours, or a certain number of hours that morning, perhaps 
in excess of two but less than three Mr. King was reminded that 
his grievance involving his employment with this Company 
was taking place in Ft. 
Lauderdale, Florida at that very time or 
had the potential of taking 
place at that very time. 
Mr. King states that after he go
t his memory refreshed by the 
Union Steward he left work and made certain efforts to be pre-
sent at the hearings in Ft. Lauderdale, Florida that involved 
among other things his grievances. 
Although it appears that he left work and placed a call 
187 at approximately 9:30 to the hotel where the Union representa-
tive was at Mr. King did not rent an automobile until shortly 
after 2:00 p.m. that afternoon.   
Mr. King explained that he 
was having financial problems 
and he had to wait on his pay check before he could rent a car; 
and, then after renting the car at approximately 2:15 in the af-
ternoon Mr. King still did not proceed driving from Memphis, 

Tennessee to Ft. Lauderdale, Fl
orida until approximately mid-
night April 16th or the very first moments of April the 17th, 
1997.   
Mr. King testified he arrived in Ft. Lauderdale, Florida at 
approximately midnight on April 17, 1997 and did not proceed 
to the area where the grievances were actually being held until 
Friday morning, April 18, 1997 which would have been the 
final day that was scheduled for the hearings that involved cer-
tain of the grievances at issue herein. 
At approximately 8:00 a.m.
 on April 18, 1997 Mr. King 
learns his grievances have been disposed of on April 17th and 
that they were held to the very last.  They were the last griev-
ances to be heard and they were heard, if not before noon, in 
the early hours afternoon on April 17, 1997. 
Did Mr. King make a good faith effort to be at the grievance 
proceedings in Ft. Lauderdale, Florida, or stated differently did 
Mr. King exert the effort that a reasonable 
188 person would have been expected to exert in order to be present 
at the grievance meetings in Ft. Lauderdale, Florida such as it 
would be unlawful for the Company to take disciplinary action 
against him for being absent from work. 
I find when applying the reas
onable person and/or good faith 
effort standard Mr. King did not 
do so.  I find he did not do so 
for the following reasons:   He was notified in writing on Fri-
day, April 11, 1997, that his 
case involving his employment 
would come up for a hearing April 16 to 18 yet he testified he 
forgot about it until he was reminded on April 16th.  I find that 
explanation wanting. 
No. 2, he placed a call to Ft. Lauderdale, Florida to try to see 
if he could get information as to whether his grievances had 
already been heard or whether he could get them to delay it 
until he got there but he did not speak to anyone in Florida.  He 
simply left a message on an answering machine.   
Now I dont question that he made 
the call and that he left the 
message on the answering machine but might a reasonable 
person have been expected to continue to pursue it until he had 
at least some understanding fr
om the people presenting the 
grievance on his behalf. 
Even after renting a car at 
approximately 2:
15 p.m. on the 
16th he still continued to delay his departure from Memphis, 
Tennessee until midnight.  He states he was packing  
189 and making other arrangements.  I find that explanation unper-
suasive. 
A prudent person or a reasonable person that was leaving 
even on Wednesday, April 16th, could have done his packing 
and making his arrangements on April 14, April 15, anytime 

after notification on April 11th.   
Mr. Kings explanation that he waited to rent a car until he 
obtained his paycheck is also 
unpersuasive because it appears 
from the General Counsels Exhibit that the car was rented in 
someone elses name and was billed to a VISA card.   
Now it is hard to explain why Mr. King acted in the manner 
he did when his employment fu
ture was on the line.  I dont 
have an explanation as to why he would continue to expend his 
own private funds to go to Ft. Lauderdale, Florida and to go to 
the expense that he did.   
I dont have an explanation for that but I am persuaded his ac-
tions as set forth in this r
ecord do not amount to a good faith 
effort on his part or that he c
onducted himself in a manner that 
a reasonable person might have 
been expected to act.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 28Again, let me state that I need not decide why he waited as 
he did and then proceeded as he did incurring substantial ex-
penses other than to conclude hi
s actions failed to demonstrate 
a good faith effort on his part such as to preclude the Company 
from disciplining him. 
The next event of consequenc
e in Mr. Kings eight week  
190 employment under review is in 
the week of May 24, 1997.  Mr. 
King it appears took himself out of service with the Company 
on May 21, 1997 to go from Memphis, Tennessee to New Or-
leans, Louisiana for a grievance hearing involving among oth-
ers himself.  
It appears he left the Memphi
s, Tennessee area at approxi-
mately 5:00 p.m. on May 21, 1997 and arrived thereafter in 
New Orleans, Louisiana.  He went to the grievance meeting 
that involved his grievance (or grievances) and all action in-
volving him appears to have been completed by at least 3:00 
p.m. on Thursday, May 22, 1997.   
Mr. King did not return to work that day.  Neither did he re-
turn for work on May 23, 1997, the date that resulted in his 
being notified on May 27, 1997 th
at he was being discharged 
for an unexcused absence on May 23, 1997 and that he was 
discharged pending committee action. 
Mr. King explains that his departure from New Orleans on 
May 23, 1997 took place in the following manner:   He states 
that he checked out of his mo
tel in New Orleans on May 23 at 
approximately 10:45 a.m..  Howeve
r, he went back to his room 
and continued to pack and prepare to leave New Orleans and 
did not leave New Orleans, Louisiana heading back to Mem-
phis, Tennessee until approximately noon on that day. 
Mr. King explains that he arri
ved back in Memphis, Tennes-
see after 7:00 p.m. on May 23
, 1997 and perhaps as late  
191 as somewhere between 9:00 and 10:00 p.m. on that date.  He 
said he was delayed in his retu
rn for among other reasons that 
he took a wrong exit on the Inters
tate and to correct that prob-
lem he incurred perhaps as much as a one to two hour delay and 
that it took him as much as 
a hundred miles out of his way. 
He explained that he had ta
ken himself out of service on 
May 21, 1997 and had not placed hi
mself back in service as of 
May 23, 1997.  Again, was the Company justified in taking the 
action it did? Stated differently were the actions of Mr. King 
related to his taking himself out 
of service, or putting himself 
back in service actions that a reasonable person would have 
been expected to have done? 
Im persuaded that Mr. Kings actions are such that the Com-
pany may not be considered to have violated the law, the law 

being the National Labor Relations Act, by taking the action it 
did against Mr. King.   
Mr. King, after he took himsel
f out of service on May 21, 
had an obligation to place himself 
back in service at some point 
when his efforts in New Orlean
s regarding his grievance activ-
ity was concluded.  His grievance activities were concluded by 
3:00 p.m. on May 22nd.   
Now assuming that he was tir
ed and exhausted from his 
drive from Memphis, Tennessee to 
New Orleans, Louisiana no  
192 explanation is offered as to why he could not have rested up 
between 3:00 p.m. and the next day at some reasonable hour in 
the morning. No explanation was offered as 
to why he delayed departing 
New Orleans, Louisiana on the return trip back to Memphis, 
Tennessee until at least noon on May 23rd on a day that he 
knew it could be reasonably expected that he report to work 
that evening in Memphis, Tennessee. 
The explanation that he lost 
an hour or two and perhaps as 
much as a hundred miles by taking a wrong exit I find unper-
suasive.  Im persuaded that after a reasonable rest from 3:00 
p.m. on the 22nd until sometime on May 23rd would have been 
sufficient to have allowed Mr. King to return to Memphis, Ten-
nessee within the approximately six and a half hours it was 
testified it would take someone to drive back.   
I find a reasonable person would have been expected to re-
turn during that period of time.  Was it reasonable for the Com-
pany to expect Mr. King to return to the extent that they need 

not excuse his absence and still 
not run afoul of the law? Im 
persuaded they could do so.   
Finding both of the absences the Company relied on to dis-
charge Mr. King appear not to have been for other than justifi-
able business reasons I then must look at the issue did the 
Company treat Mr. King in a disparent manner in disciplining 
him when his discipline is compared with Mr. 
193 Parimores.  Based on the status of this record I am not persuaded the 
Company treated Mr. King in a disparent manner for the fol-
lowing reasons:   Mr. Parimore was a Union Steward and if this 
unionized Company was out to punish employees for being 
Union or utilizing the grievance arbitration procedures would it 
not have discharged Union Steward Parimore also?   
The Company offered certain explanations for its actions re-
lated to Parimore as are set forth in General Counsel Exhibits 5.  
The reason I say Exhibits 5 there is a 5, a, b, c, and d.  Such 
does not fully explain the Companys actions with respect to Mr. 
Parimore but it does place the Companys actions with respect 
to him in a light that precludes me from concluding the Com-
pany treated Mr. King in a manner differently than it did Mr. 
Parimore. I shall therefore dismiss the Complaint and I do so.  This trial 
is closed.   
(Off the record.) 
(Whereupon, the hearing in the above entitled matter was 
closed.) 
  